Order entered May 20, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00446-CV

                             IDEAL ROOFING, INC., Appellant

                                               V.

                         MIKE ARMBRUSTER, ET AL., Appellees

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-03420-E

                                           ORDER
       On April 23, 2013, Vikki Ogden, Official Court Reporter for County Court at Law No. 5

of Dallas County, Texas, filed a motion for an extension of time to file the reporter’s record. We

GRANT the motion. The reporter’s record filed on May 16, 2013 is deemed timely filed.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE